DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, last 2 lines, the phrase “the width increases as a distance from the semiconductor pattern increases” is confusing because the term distance always needs two point of reference for distance comparison such as “distance from object A to another object B increases or decreases" so as to make sense. Thus, from “the semiconductor pattern” to which other pattern (or portion) this distance can refer to?
8, 10, 11, & 16 also contain similar errors as claim 1 above with regard to same terms “a distance from ... increases”?
 	Claim 12, line 2, the term “first conductive pattern” is singular form, which is unclear because claim 11 recites “a plurality of first conductive patterns”. Also, the singular terms “semiconductor pattern” (on lines 2 & 4) is singular format but claim 11 also recites plurality of semiconductor patterns”?
	Claims 13 (line 2) contains similar error as claim 12.
	Claims 16 (line 7), “the semiconductor pattern” contains similar error as claim 12.
Claims 18 (line 2) both the terms “the semiconductor pattern” and “the gate electrode” should be in plural form for proper antecedent basis.
Claims 20 (line 4), “the first conductive pattern” should be in plural form as well (see claim 16, line 10)
Other claims are rejected as being dependent upon the other rejected claims.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET Q NGUYEN/Primary Examiner, Art Unit 2827